Case 2:19-cv-00170-JLB-NPM Document 91 Filed 09/24/20 Page 1 of 2 PageID 784




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,

v.                                           Case No.: 2:19-cv-00170-JLB-NPM

DENNIS J. OURY and SUSAN E. OURY,

             Defendants.
                                       /

                                FINAL JUDGMENT

      After previously granting the United States’ Renewed Motion for Summary

Judgment, (Doc. 89.), and carefully considering the United States’ Memorandum on

the Amount of Judgment, (Doc. 90.), together with all the facts and circumstances of

this case, the Court enters judgment in favor of the United States against Defendants

Dennis J. Oury and Susan E. Oury pursuant to Federal Rule of Civil Procedure 58.

      Accordingly, it is now ORDERED:

      1.     Defendant Dennis J. Oury is indebted to the United States for his

assessed but unpaid federal income tax liabilities for 2005 and 2006 in the amount of

$855,600.33 as of August 31, 2020, plus statutory additions (including interest) from

that date, as permitted by 26 U.S.C. §§ 6621–22 and 28 U.S.C. § 1961(c);

      2.     Defendants Dennis J. Oury and Susan E. Oury are jointly and severally

indebted to the United States for their assessed but unpaid federal income tax

liabilities for 2004, 2007 through 2014, and 2016 in the amount of $860,516.65 as of
Case 2:19-cv-00170-JLB-NPM Document 91 Filed 09/24/20 Page 2 of 2 PageID 785




August 31, 2020, plus statutory additions, including interest, from that date, as

allowed by 26 U.S.C. §§ 6621–22 and 28 U.S.C. § 1961(c).

      3.     The Clerk is DIRECTED to award judgment for the United States and

against both Dennis J. Oury (a total of $1,716,116.98) and Susan E. Oury

($860,516.65), and to close the case.

      ORDERED in Fort Myers, Florida, on September 24, 2020.




                                        2
